Concurring Opinion by
Mr. Justice Jones:
In my opinion, the order of the Court of Common Pleas of Carbon County which appointed a guardian for Ann Petrash was not subject to attack by Bertrand Steele.
Subsequent to the appointment of a guardian for Miss Petrash, her guardian instituted a trespass action against Steele in the United States District Court for the Middle District, of Pennsylvania. In the status of a defendant in this trespass action, Steele, in the Court of Common Pleas of Carbon County, then attacked and had the court set aside the appointment of the guardian for Miss Petrash.
In seeking to sustain the action of the court below in revoking the guardian’s appointment, it is contended that Steele, by reason of his having been sued for *439damages by Miss Petrash’s guardian, is a potential judgment debtor and, as such, had standing to attack the appointment of the guardian. It is my opinion that Steele had no such standing. An examination of In The Matter Of Grant Edmundson, 109 Pa. Superior Ct. 495, 167 A. 502 (1933), upon which Steele relies, indicates that that decision is clearly inapposite. I agree fully with the distinction of the instant case from Edmundson drawn by counsel for the guardian: (1) the interest of the person attacking the guardian’s appointment in Edmundson was not adverse to the ward; it is here; (2) in Edmundson, an actual debtor, by statute, could have instituted guardianship proceedings but, under the statute involved in this case, only a relief agency under the circumstances had standing to seek the appointment of a guardian; (3) in the instant case, the ward, mentally competent, joined in the request for the appointment of a guardian on her behalf; in Edmundson, it was otherwise.
I would reverse the instant order and reinstate the order appointing a guardian for Miss Petrash on the ground that Steele has no standing to challenge the guardian’s appointment.
Mr. Justice Eagen and Mr. Justice Roberts join in this concurring opinion.